United States Court of Appeals
                     For the First Circuit



No. 07-1796

                          CONNECTU LLC,

                      Plaintiff, Appellant,

                               v.

                     MARK ZUCKERBERG ET AL.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 3, 2008 is
corrected as follows:

     On p.15, footnote 7, l.3, "any error is in this instance
would appear to be harmless" should be "any error in this
instance would appear to be harmless"